Citation Nr: 1734088	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, bipolar disorder, adjustment disorder, and


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1987 to November 1988.  She is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  The appellant was afforded a video hearing before the undersigned in May 2017.  A transcript is of record.

As set forth below, the Board has determined that new and material evidence has been received to reopen the claim of service connection for PTSD.  The evidence of record reflects that the appellant has asserted multiple psychiatric diagnoses in addition to PTSD.  See April 1994 statement asserting PTSD, July 1995 statement asserting depressive disorder, and April 2005 statement asserting bipolar disorder.  Further, the clinical evidence of record contains multiple psychiatric diagnoses.  See September 1994 diagnosis of depressive disorder, not otherwise specified, September 2006 diagnosis of depressive disorder under DSM-IV criteria and June 2016 diagnosis of depressive disorder under DSM-5 criteria.  See also December 2012 and February 2013 diagnoses of PTSD under DSM-IV criteria, April 2017 diagnosis of anxiety disorder under DSM-5 criteria, and June 2009 diagnosis of adjustment disorder with depressed mood.

Thus, the Board has recharacterized the issue to be remanded more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The appellant is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes the appellant's August 2014 Statement in Support of Claim in which she requests that, if service connection is granted, she desires an effective date earlier than the date her claim to reopen was received.  The appellant is advised that if a claim of service connection is granted, an initial rating and effective date will be assigned by the RO.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the event she is not satisfied with the initial rating or effective date assigned, a separate notice of disagreement must be filed to initiate appellate review.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, bipolar disorder, adjustment disorder, and PTSD, due to military sexual trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service connection for PTSD.  The appellant was duly notified of the RO's determination and her appellate rights, but she did not appeal, nor was new and material evidence received in the following year.

2.  In an October 2002 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for PTSD.  The appellant initiated an appeal of the RO's determination in January 2003 and a Statement of the Case was issued in March 2004, but the appellant did not thereafter perfect an appeal.  

3.  Evidence received since the final October 2002 rating decision determining that new and material evidence had not been received to reopen the claim of service connection for PTSD relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


III.  Analysis

In a November 1994 rating decision, the RO denied service connection for PTSD, finding that the record contained no diagnosis of PTSD or evidence of a verifiable stressor.  The appellant was notified of the RO's determination and her appellate rights in a November 1994 letter, but she did not perfect an appeal within the applicable time period.  

In June 2002, the appellant requested reopening of her claim of service connection for PTSD.  

In an October 2002 rating decision, the RO denied service connection for PTSD, finding that the service treatment and personnel records contained no evidence of sexual trauma, nor did the record contain clinical evidence of a diagnosis of PTSD based on sexual trauma.  

The appellant's Notice of Disagreement was received in January 2003 and a Statement of the Case was issued in March 2004.  The appellant, however, did not perfect an appeal, nor was new and material evidence received within the applicable time period.  Under these circumstances, the October 2002 rating decision is final and not subject to revision on the same factual basis.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in October 2002.  That evidence includes clinical records showing that the appellant was diagnosed as having PTSD in December 2012 and February 2013. 

This evidence is new, as the evidence before the RO at the time of its October 2002 rating decision did not include clinical evidence of a diagnosis of PTSD.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied in part because there was no current diagnosis of PTSD.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.


REMAND

The appellant contends that she was a victim of sexual assault on two occasions during her active service.  She stated that she was raped by a soldier around late August 1987 on the way back to the barracks from the PX in the evening, and again by another soldier in early November 1987 while stationed at the Walter Reed Army Medical Center.

During the May 2017 video Board hearing, the appellant testified that she has been suffering from the same symptoms since 1987, when she was raped twice.  She stated that it was possible that her left knee injury in August 1987, noted in her service treatment records, was a result of the first rape.  The appellant stated that she did not tell anyone about the rapes because she felt ashamed and embarrassed, and felt that it was her fault.  The appellant's sister testified that she did not learn of the appellant's rapes until she came across some papers belonging to the appellant in December 2012.  The appellant eventually told her sister about the rapes.  The appellant told her sister she was afraid that, if she fought back, the rapist might kill her.  The appellant's sister also stated that she wanted to enlist in the military in 2008 but the appellant told her not to, without explaining why.  The appellant's sister stated that the appellant had always been protective of her.  The appellant's sister also stated that, when the appellant returned home after her active service, her personality and demeanor had changed.  The appellant's sister stated that the appellant was withdrawn and carried herself differently, and it was like the person she was used to was no longer there.

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As the appellant's claim was first certified for appeal in January 2017, DSM-5 applies to her claim.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-5, in accordance with current VA regulations.

The record reflects that the appellant has also been diagnosed as having multiple other psychiatric disabilities.  In September 1994, September 2006, and June 2016, for example, she was diagnosed as having depressive disorder under both DSM-IV and DSM-5 criteria.  The June 2016 diagnosis noted that it was due to military sexual trauma.  The appellant was diagnosed as having PTSD under DSM-IV criteria in December 2012 and February 2013.  She was diagnosed as having anxiety disorder under DSM-5 criteria in April 2017.  She was diagnosed with adjustment disorder with depressed mood in June 2009.

After reviewing the available record which shows varying diagnoses at different points in time, and contains a suggestion that her psychiatric disability may be due to military sexual trauma, the Board finds that a medical opinion regarding the nature and etiology of all of the appellant's current psychiatric disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a psychiatric examination to determine the nature and etiology of any and all current psychiatric disabilities.  The claims file should be made available to and reviewed by the examiner.

The examiner should be made aware that the appellant has previously been diagnosed with (1) depressive disorder under both DSM-IV and DSM-5 criteria, the latter of which being due to military sexual trauma; (2) PTSD under DSM-IV criteria; (3) anxiety disorder under DSM-5 criteria; and (4) adjustment disorder with depressed mood.

After examining the appellant and reviewing the record, the examiner should identify all psychiatric disabilities currently present.  If any previously diagnosed disorder is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

If PTSD is diagnosed, the examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the two sexual assaults reported by the appellant which could provide corroborative evidence that the assaults occurred.  (Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).

If the VA examiner concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed sexual assaults, he or she should provide an opinion as to whether it is at least as likely as not that the appellant currently has PTSD as a result of those assaults or some other stressor.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


